Citation Nr: 0617086	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945, including service in World War II.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1. The veteran died in July 2003 as a result of pneumonia; 
the veteran was 85 years of age; other significant conditions 
contributing to death were cerebral vascular accident.

2. At the time of his death, the veteran was service-
connected for malaria, evaluated as noncompensable.

3.  At the time of his death, the veteran had not filed a 
claim with VA, and the veteran was not in receipt of 
compensation or pension benefits.

4. The veteran was not discharged from active duty for a 
disability incurred or aggravated in the line of duty.

5. At the time of the veteran's death, he was not 
hospitalized by VA.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met. 38 U.S.C.A. §§ 2302, 2304, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1601, 3.1605 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

III.  Analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (2002); 38 C.F.R. § 3.1600 (2004).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid. 38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c).

In the instant case, the record shows that the veteran died 
while hospitalized at a private hospital in July 2003. The 
cause of death was listed as pneumonia, with  other 
significant conditions contributing to death noted to be 
cerebral vascular accident.  At the time of his death, the 
veteran was service-connected for malaria, evaluated as 
noncompensable.  In addition, the veteran was in receipt of 
non-service-connected pension benefits for anxiety and a back 
disorder until 1981, when such benefits were terminated for 
failure to comply with VA requirements.  The veteran was 
receiving no compensation or pension benefits at the time of 
his death and there is no indication that he had any claim 
pending at the time of his death.  Finally, the record 
indicates that the veteran did not die of a service-connected 
disability. 

Because the record indicates that the veteran did not die of 
a service-connected disability, burial benefits are not 
warranted under the provisions of 38 C.F.R. § 3.1600(a).  In 
addition, as the veteran was not in receipt of pension or 
compensation at the time of his death and he did not have an 
original claim or reopened claim pending at the time of his 
death, burial benefits are likewise not warranted under the 
provisions of 38 C.F.R. § 3.1600(b)(1)(2).  Further, the 
veteran was not discharged from active duty for a disability 
incurred or aggravated in the line of duty, and his body was 
not being held by a State or a subdivision of a State at the 
time of his death. Therefore, entitlement to burial benefits 
under 38 C.F.R. § 3.1600(b)(3) is also not warranted. And 
finally, the veteran was not hospitalized by VA at the time 
of his death, was not admitted to a VA medical facility, 
nursing home, or domiciliary care facility at the time of his 
death, nor was he admitted to a non-VA facility for hospital 
care under the authority of 38 U.S.C.A. § 1703, or en route 
while traveling under prior authorization and at VA expense.  
For these reasons as well, burial benefits are not warranted.  
38 U.S.C.A. §§ 1701(1)(4), 1703; 38 C.F.R. § 3.1600(c); 
3.1605(a).

Based on the foregoing, the Board must deny the appellant's 
claim.  Where the law and not the evidence is dispositive, 
the appeal should be terminated for the absence of legal 
merit or lack of entitlement.  Sabonis v. Brown, 6 Vet. App. 
426 (1994). The law provides for payment of burial benefits 
only under the above-specified conditions and, in this case, 
those conditions have not been met. 

Although the Board is sympathetic to the appellant's 
circumstances, the Board is bound by the applicable law and 
regulations. 38 U.S.C.A. § 7104(c) (West 2002).  Accordingly, 
the claim must be denied.


ORDER

Entitlement to VA burial benefits is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


